Citation Nr: 1517576	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  07-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a pelvic fracture.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for status-post laceration of the right hand.

5.  Entitlement to service connection for residuals of dental trauma.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a left eye injury.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative changes of the lumbar spine.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a right ankle injury.
9.  Entitlement to an effective date earlier than May 21, 2003 for the grant of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to November 1966 and March 1972 to March 1973.  

All matters (with the exception of the earlier effective date claim) come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The earlier effective date claim comes before the Board on appeal from a November 2007 rating decision by the RO in Waco, Texas.  

These matters were previously remanded by the Board in October 2013.  

With respect to the issue of entitlement to service connection for residuals of dental trauma, the October 2013 Board remand phrased this issue as "[w]hether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of dental trauma for dental treatment purposes."  Upon review, a June 2005 rating decision denied "[s]ervice connection for dental treatment purposes."  The Veteran's subsequent October 2006 claim for service connection for "dental trauma" appears to have been a claim for compensation.  As such, the dental claim was rephrased as listed on the cover page.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded the Veteran's claims to schedule a Board hearing.  The Veteran was subsequently scheduled for a travel board hearing on March 6, 2014.  In a statement received February 27, 2014, the Veteran requested that his March 6, 2014 travel board hearing be rescheduled, as he was going to be out of state and not available to attend.  In a March 2015 submission, the Veteran's representative reiterated the Veteran's request for a travel board hearing.  

Based on the facts presented above, the Board finds that good cause has been presented and that these claims must be remanded for a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




